Citation Nr: 1737918	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to November 18, 2010 for the award of Special Monthly Compensation (SMC) based upon need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1970 to February 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In a June 2015 decision, the Board denied an effective date prior to November 18, 2010 for the award of SMC based upon need for aid and attendance. The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). In a November 2016 Memorandum Decision, the Court vacated the Board's June 2015 decision and remanded the matter for additional review. It has since returned to the Board for further consideration. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that remand is required for action consistent with the Court's November 2016 Memorandum Decision. Specifically, remand is required to obtain any outstanding and pertinent VA treatment records documenting the Veteran's prior hospitalizations for exacerbation of his chronic obstructive pulmonary disease (COPD). 

The Veteran seeks entitlement to an effective date prior to November 18, 2010 for the award of SMC based on the need for aid and attendance. Essentially, he contends that a previously filed claim for SMC remained open and was still pending prior to the November 18, 2010 SMC award. The details will be discussed below.  

Historically, the May 2011 rating decision on appeal is predicated on a SMC claim originating from November 18, 2010 correspondence. The RO then granted SMC effective on the date of this correspondence, based primarily on the results from a January 2011 VA Compensation and Pension examination for purposes of aid and attendance evaluation.

Objective record review denotes a previous claim for SMC premised on aid and attendance, filed August 4, 2009, adjudicated and denied by a December 2009 RO rating decision. The Veteran did not undertake action to immediately appeal therefrom, as would have commenced by valid and timely Notice of Disagreement (NOD). This notwithstanding, his November 18, 2010 re-filed claim for SMC (with supporting lay statement) in fact fell within the one-year timeframe for an NOD with the prior December 2009 RO rating decision, and it follows that the December 2009 rating decision technically never became final on the merits. See 38 C.F.R. § 3.156(b) (2016). Consequently, there was an earlier, still pending August 4, 2009, initial claim. However, the Board found that the available evidence from August 4, 2009 through November 18, 2010 did not demonstrate the Veteran's need for aid and attendance. This decision was based primarily upon the results from an August 2009 VA examination. The Veteran then appealed the Board's decision to the Court.

The Veteran's then representative alleged that the Board erred when it determined that VA fulfilled its duty to assist because it failed to obtain treatment records from the Little Rock VA Medical Center (VAMC) from May 2008 through June 2009. Particularly, it was argued that these VAMC records showed that the Veteran was hospitalized for his COPD after being prescribed oxygen therapy and in-home physical therapy and nursing care. However, these records were simply VA reports of hospitalization and the details of each hospitalization were never associated with the Veteran's claims file. 

The Court's November 2016 Memorandum Decision found that the Board did not discuss the VAMC reports of hospitalization discussed above. The Court noted that the Veteran was hospitalized for his COPD and COPD exacerbations at the Little Rock VAMC in May 2008, October 2008, March 2009, and June 2009, and prescribed in-home physical therapy in April 2009. The Court then determined that the record reasonably raised the issue of whether VA had a duty to obtain the materials pertaining to these treatment records, and the Board was required, but failed to address the relevancy of these records. 

While these VAMC hospitalizations took place prior to the Veteran's initial August 4, 2009 claim, the Board finds that VA must attempt to obtain these records prior to readjudicating the Veteran's SMC claim. See Bell v. Derwinski, 2 Vet. App. 611 (1992). According to the Veteran's claims file, he was hospitalized at the Little Rock, Arkansas VAMC for COPD from May 2008 through June 2009. However, the circumstances and details surrounding these hospitalization reports are not of record and would help shed light on the proper effective date for the Veteran's claim of entitlement to SMC based upon the need for aid and attendance. Therefore, the AOJ should obtain these relevant and appropriate VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, particularly the materials pertaining to the Veteran's reports of hospitalization for COPD at the Little Rock, Arkansas VAMC dated May 2008, October 2008, March 2009, and June 2009, as well as the April 2009 prescribed in-home physical therapy, and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the claims folder.

2. After completing any additional development deemed necessary, readjudicate the claim. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

